Citation Nr: 0523103	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-17 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for hypertension with 
cardiomegaly, including as secondary to service-connected 
Type II diabetes mellitus.  



WITNESSE AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the Des 
Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran claim for 
service connection for service connection for hypertension 
with cardiomegaly, including as secondary to service-
connected Type II diabetes mellitus.  The veteran testified 
at a videoconferencing hearing before the Board in August 
2004 in connection with his appeal of this determination.  A 
transcript of the hearing was prepared and is of record.  

The Board remanded the case to the Appeals Management Center 
(AMC) in November 2004 for additional evidentiary 
development, including a current VA examination with medical 
opinion, and for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  After completion of the actions requested in 
the remand, the AMC continued the prior denial of the claim 
and returned the case to the Board for further review on 
appeal.  

By a July 2005 letter, the Board informed the veteran that 
the Veterans Law Judge who had conducted the August 2004 
videoconferencing hearing was no longer employed at the Board 
and asked the veteran to indicate whether he wanted another 
hearing.  The letter indicated that if no reply was received 
within 30 days it would be assumed that he did not want 
another hearing.  No response from the veteran was received.  


FINDINGS OF FACT

1.  Hypertension with cardiomegaly was not manifest during 
service or for many years after separation from service.  

2.  Service connection is in effect for Type II diabetes 
mellitus evaluated as 20 percent disabling since May 2001.  

3.  Hypertension with cardiomegaly is not shown to have been 
caused by or to be related to the service-connected 
disability or to have been aggravated by such disability.  


CONCLUSION OF LAW

The criteria for the granting of service connection for 
hypertension with cardiomegaly on a direct, presumptive or 
secondary basis, or as aggravated by a service-connected 
disorder, are not met.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
2002), 38 C.F.R. § 3.310(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Before proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the RO provided the veteran with a VCAA notice 
in January 2004 which complied with the content requirements 
of a VCAA notice as to direct service connection and a 
further VCAA notice in December 2004 which complied with the 
content requirements of a VCAA notice as to both direct 
service connection and secondary service connection.  The 
VCAA letters informed the veteran concerning the information 
and evidence necessary to substantiate his claim.  The 
letters explained which information or evidence it needed 
from the veteran and what he could do to help with the claim.  
The RO advised the veteran that it would help him obtain 
private treatment records if he completed Release of 
Information forms that would enable the RO to obtain such 
records on his behalf.  Copies of the forms were enclosed.  
The letter explained the entitlement criteria for an award of 
service connection and explained the evidence necessary to 
support the claim.  The RO advised the veteran as to what VA 
would do to assist him in the development of the evidence to 
support his claims.  

Although the VCAA notice letters did not specifically contain 
the "fourth element," the Board finds that as a practical 
matter the veteran has been notified of the need to provide 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  The VCAA notice letters 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA.  In addition, the March 2004 
statement of the case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  

The timing of the VCAA notice letters did not comply with the 
requirements of Pelegrini II since they were issued after the 
initial adjudication of the claim in November 2002.  However, 
in Pelegrini II the United States Court of Appeals for 
Veterans Claims (Court) left open the possibility that a 
notice error may be found to be non-prejudicial to a 
claimant.  All the VCAA requires is that the duty to notify 
be satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notification was 
ultimately provided to the veteran while the development of 
the relevant evidence was actively proceeding, and the 
veteran had ample time in which to respond to the notice 
letters.  Viewed in context, the furnishing of the VCAA 
notice after the decision that led to the appeal did not 
compromise "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 
2005).  The veteran has clearly had a "meaningful opportunity 
to participate effectively" in the processing of his claim.  
Mayfield, Id.  The Board finds that the present adjudication 
of the issue on appeal will not result in any prejudice to 
the veteran.  

The duty to assist the veteran has also been satisfied.  
Relevant private and VA medical records have been obtained 
and have been reviewed by both the RO and the Board.  VA 
examinations have been performed in connection with the claim 
and medical opinions have been obtained.  The Board is not 
aware of additional VA or private evidence that is not of 
record and for which reasonable procurement efforts have not 
been made.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.  


Applicable law and regulations

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 2002).  If the disability is not shown to 
have been chronic in service, continuity of symptomatology 
after separation is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004); See Savage v. Gober, 10 Vet. App. 488 
(1997).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including cardiovascular-renal 
disease, are presumed by law to have been incurred in service 
if shown to have been manifest to a degree of 10 percent or 
more within one year following the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

VA regulations provide that service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004); 
see Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.


Factual Background

The report of examination for induction into service shows 
that the veteran's blood pressure was recorded as 130/80.  
Service medical records show no additional blood pressure 
readings and contain no reference to hypertension or 
cardiovascular disease.  On examination for separation, blood 
pressure was reported to be 126/82.  

The veteran filed an application for service connection for 
diabetes mellitus in April 2002.  By a rating decision of 
August 2002, service connection was granted for Type II 
diabetes mellitus related to herbicide exposure in service 
and a 20 percent initial evaluation was assigned from July 
2001 (later revised as May 2001).  

Private medical records dated from May 1997 to April 2002 
from the Medical Associates Clinic and Mercy Hospital have 
been received.  Treatment entries beginning in May 1997 show 
a diagnosis of hypertension.  VA outpatient treatment records 
dated from September 2002 through October 2004 also show 
treatment for hypertension.  

The veteran underwent a VA examination in October 2002.  He 
had no current complaints concerning hypertension.  He stated 
that irregular heartbeats had been noted in the past and that 
two prior treadmills had been unremarkable.  His most recent 
electrocardiogram in September 2002 had been unremarkable 
except for some ventricular premature beats.  On examination, 
blood pressure readings of 182/104, 176/98 and 174/74 were 
recorded.  X-rays showed enlargement of the cardiac 
silhouette.  The diagnoses included essential hypertension 
and mils cardiomegaly.  The examiner stated that current 
medical thought found no  causal relationship between Type II 
diabetes mellitus except in cases where there was evidence of 
chronic renal disease, which was not present in this patient.  
The examiner expressed the medical opinion that it was less 
likely than not that the veteran's essential hypertension and 
associated cardiomegaly were the consequence of his Type II 
diabetes mellitus.  

Pursuant to the Board's remand, the veteran underwent a VA 
examination in  January 2005.  He dated the onset of 
hypertension to roughly 15 or 16 years earlier but stated 
that he had not started treatment until about seven years 
earlier.  He denied current complaints related to the heart.  
Chest X-ray showed a normal cardiac silhouette.  The 
pertinent diagnosis was essential hypertension with no 
evidence of cardiomegaly at this time.  The examiner stated 
that there was no established causal relationship between 
diabetes mellitus and essential hypertension.  He indicated 
that he had reviewed this relationship in medical literature, 
including the standard textbook, Harrison's Internal 
Medicine, and noted that the matter had also been discussed 
with several endocrinologists.  The consensus was that there 
was no causal relationship between diabetes mellitus and 
essential hypertension except in cases of advanced renal 
disease, which was not present in this patient, and that it 
was therefore less likely than not that the veteran's 
essential hypertension was a complication of his diabetes 
mellitus.  The examiner also stated that there was no 
published literature showing that diabetes mellitus 
aggravates hypertension.  


Analysis

The term "hypertension" refers to persistently high arterial 
blood pressure.  Medical authorities have suggested various 
thresholds ranging from 140 mm. Hg systolic and from 90 mm. 
Hg diastolic.  See Dorland's Illustrated Medical Dictionary 
801 (28th ed. 1988).  Borderline hypertension is a condition 
in which the arterial blood pressure is sometimes within the 
normotensive range and sometimes within the hypertensive 
rage.  Borderline hypertension is also known as labile 
hypertension.  Dorland's, Id.  

Construing the applicable statute and regulations, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that to establish service connection for a disability, the 
evidence must show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service and, (3) 
a relationship or nexus between the current disability and 
any injury or disease during service.  Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Cuevas v. Principi, 3 
Vet. App. 542 (1992); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The record does not show, and the veteran does not contend, 
that hypertension was manifest during service or until a 
number of years after separation from service.  The only 
blood pressure readings recorded in service were normal under 
the above standards, and the veteran reported in 2004 that 
hypertension had had its onset 15 or 16 years earlier.  That 
being the case, there is no basis for the granting of service 
connection on the basis of direct service incurrence or under 
the chronic disease presumption that permits the granting of 
service connection for certain disorders that become manifest 
to a degree of 10 percent or more within one year after 
separation from service.  Since the veteran's cardiomegaly is 
a complication of essential hypertension, it too is 
ineligible for an award of direct or presumptive service 
connection.  

The veteran argues instead that the onset of hypertension is 
related to his service-connected Type II diabetes mellitus.  
He states that he had no history of hypertension until he 
developed diabetes and that even VA admits that hypertension 
and diabetes go hand in hand.  

The law permits the granting of service connection on a 
secondary basis where the evidence shows that a disorder is 
due to or the proximate result of a service connected 
disability, in this case Type II diabetes mellitus.  In this 
case, the information recorded at the December 2004 VA 
examination to the effect that diabetes mellitus had been 
present since 1997 but that hypertension had been present for 
15 or 16 years contradicts the contention that the veteran 
had no history of hypertension until he developed diabetes.  
To the extent that hypertension preexisted diabetes mellitus, 
that fact alone is substantial evidence that weighs against a 
finding of secondary service connection.  In any event, the 
question of whether there is a causal relationship between 
the two disorders has been the subject of two VA 
examinations, and on both occasions the examiners concluded 
that no such relationship was recognized in medical 
literature unless severe renal disease was present.  There is 
no evidence that the veteran has renal disease.  

The first of the two VA opinions on this point, dated in 
October 2002, was provided by a physician's assistant rather 
than a physician.  In response to the veteran's protest, the 
Board remanded the claim, in part, so that a reexamination by 
an appropriate specialist could be performed.  The record 
does not indicate that the January 2005 examination was 
performed by a specialist or identify the examiner by name.  
However, the Board believes that since the examination was 
conducted for the express purpose of obtaining a physician's 
review, it may reasonably be assumed in the absence of 
evidence to the contrary that the Board's instructions were 
properly followed.  There is no indication in the record that 
the veteran was dissatisfied with the examination or the 
examiner's credentials and the Board believes that a remand 
of the case for clarification would serve no useful purpose 
and would unnecessarily delay the entry of a decision in the 
appeal.  

The Board finds that the opinions of the two VA examiners are 
entitled to substantial weight in deciding the veteran's 
claim.  The opinions are unambivalent, based on a review of 
the record and uncontradicted by other medical evidence.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Reonal v. Brown, 5  Vet. 
App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

The record is likewise devoid of medical evidence that would 
tend to substantiate the veteran's allegations.  The only 
other statements of medical opinion in the record are those 
of the veteran himself.  It is clear that the veteran is 
sincere in his beliefs, but his allegations regarding medical 
matters are of no value in deciding the appeal since he is 
not a medical professional.  The law is well established that 
a lay person can provide probative eyewitness evidence of 
visible symptoms but is not competent to provide evidence as 
to matters requiring specialized medical knowledge, skill, 
expertise, training, or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  The Court has stated that 
"[l]ay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose 
and cannot be considered by the Board."  Hyder v. Derwinski, 
1 Vet. App. 221, 222 (1991).  The law is also well 
established that where a claim involves issues of medical 
fact, medical evidence is required.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

Lastly, the law also provides for the granting of service 
connection for additional disability that is aggravated by a 
service-connected disability but was not proximately due to 
or the result of such disability.  See Allen, Id.  In this 
case, there is no medical evidence that Type II diabetes 
mellitus aggravates the veteran's essential hypertension with 
cardiomegaly, and the January 2005 opinion of the a examiner 
supports a contrary conclusion.  

VA is bound by the applicable law under statute, regulations, 
and the precedential decisions of the appellate courts.  The 
law is now well-settled that the mere assertion by a claimant 
that a disorder was incurred or aggravated by military 
service is not a sufficient basis to grant a benefit 
requiring medical expertise.  Espiritu, supra; 38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Board therefore finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for essential hypertension with cardiomegaly under 
any theory.  Where the preponderance of the evidence is 
against a claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


ORDER

The appeal for service connection for hypertension with 
cardiomegaly, including as secondary to service-connected 
Type II diabetes mellitus is denied.  



	                        
____________________________________________
	Robert E. Sullivan 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


